Exhibit 10.3

Execution Version

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of May 19, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Intellectual
Property Security Agreement”), is made by each of the signatories hereto
(collectively, the “Grantors”) in favor of JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

A. KAR Auction Services, Inc., a Delaware corporation (the “Borrower”), has
entered into the Credit Agreement, dated as of even date herewith (as amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
with the several banks and other financial institutions or entities from time to
time party thereto as lenders (the “Lenders”), J.P. Morgan Securities LLC as
sole lead arranger, J.P. Morgan Securities LLC, Goldman Sachs Lending Partners
LLC, Barclays Capital and Deutsche Bank Securities Inc., as joint bookrunners,
Goldman Sachs lending Partners LLC as syndication agent, Barclays Bank PLC and
Deutsche Bank Securities Inc. as co-documentation agents, the Administrative
Agent and other parties from time to time signatory thereto.

B. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered that certain Guarantee and
Collateral Agreement, dated as of even date herewith in favor of the
Administrative Agent (as amended, supplemented, replaced or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”). Capitalized terms
used and not defined herein have the meanings given such terms in the Credit
Agreement or the Guarantee and Collateral Agreement, as applicable.

C. Under the terms of the Guarantee and Collateral Agreement, the Grantors have
granted a security interest in certain Property, including without limitation
certain Intellectual Property of the Grantors to the Administrative Agent, for
the benefit of the Secured Parties, and have agreed as a condition thereof to
execute this Intellectual Property Security Agreement for recording with the
United States Patent and Trademark Office, the United States Copyright Office,
and other applicable Governmental Authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in and to all of the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations (as defined in the Guarantee and
Collateral Agreement):

(a) (i) all United States trademarks, service marks, trade names, domain names,
corporate names, company names, business names, trade dress, trade styles or
logos and all registrations of and applications to register the foregoing
(except for any applications filed in the United States Patent and Trademark
Office on the basis of such Grantor’s “intent-to-use” such trademark, unless and
until acceptable evidence of use of the trademark has been filed with the United
States Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of
the Lanham Act (15 U.S.C. 1051, et seq.), to the extent, if any, that, and
during the period, if any, in which granting a lien in such trademark
application prior to such filing would adversely affect the enforceability or
validity of such trademark application or of any



--------------------------------------------------------------------------------

registration that issues therefrom) and any new renewals thereof, including each
registration and application identified in Schedule 1, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements,
misappropriations, dilutions and other violations thereof, (iii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including payments under all licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements and dilutions thereof) and (iv) all other rights of any kind
whatsoever accruing thereunder or pertaining thereto, together in each case with
the goodwill of the business connected with the use of, and symbolized by, each
of the above;

(b) (i) all United States patents, patent applications, including, without
limitation, each issued patent and patent application identified on Schedule 1,
(ii) all inventions and improvements described and claimed therein, (iii) the
right to sue or otherwise recover for any and all past, present and future
infringements and other violations thereof, (iv) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including payments under all licenses entered into in connection therewith, and
damages and payments for past, present or future infringements thereof) and
(v) all reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon and all other rights
of any kind whatsoever accruing thereunder or pertaining thereto;

(c) (i) all United States copyrights, whether or not the underlying works of
authorship have been published, and all copyright registrations and copyright
applications, and any renewals or extensions thereof, including each
registration identified on Schedule 1, (ii) the right to sue or otherwise
recover for any and all past, present and future infringements and other
violations thereof, (iii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof) and
(iv) all other rights of any kind whatsoever accruing thereunder or pertaining
thereto; and

(d) any and all Proceeds of the foregoing.

SECTION 2. Recordation. Each Grantor authorizes and requests that the United
States Register of Copyrights or the United States Commissioner of Patents and
Trademarks, as applicable, record this Intellectual Property Security Agreement.

SECTION 3. Execution in Counterparts. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy or electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

SECTION 4. Governing Law. This Intellectual Property Security Agreement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

SECTION 5. Conflict Provision. This Intellectual Property Security Agreement has
been entered into in conjunction with the provisions of the Guarantee and
Collateral Agreement and the Credit Agreement. The rights and remedies of each
party hereto with respect to the security interest granted herein are without
prejudice to, and are in addition to those set forth in the Guarantee and
Collateral Agreement and the Credit Agreement, all terms and provisions of which
are incorporated herein by reference. In the event that any provisions of this
Intellectual Property Security Agreement are in conflict with the Guarantee and
Collateral Agreement or the Credit Agreement, the provisions of the Guarantee
and Collateral Agreement or the Credit Agreement shall govern.

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT      2   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

KAR AUCTION SERVICES, INC. By:   /s/ Eric M. Loughmiller   Name:   Eric M.
Loughmiller   Title:   Executive Vice President and Chief Financial Officer

 

STATE OF INDIANA

     )            :         ss.:

COUNTY OF HAMILTON

     )      

On this 19 day of May, 2011, before me personally appeared Eric M. Loughmiller,
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the entity upon behalf of which the person acted executed the
instrument.

 

/s/ Marilyn A. Pierce Notary Public   My commission expires: 10/29/17

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

ADESA, INC. By:   /s/ Eric M. Loughmiller   Name:   Eric M. Loughmiller   Title:
  Executive Vice President and Chief Financial Officer

 

STATE OF INDIANA

     )            :       ss.:

COUNTY OF HAMILTON

     )      

On this 19 day of May, 2011, before me personally appeared Eric M. Loughmiller,
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the entity upon behalf of which the person acted executed the
instrument.

 

/s/ Marilyn A. Pierce Notary Public   My commission expires: 10/29/17

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT    4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

AUTOMOTIVE FINANCE CORPORATION By:   /s/ Eric M. Loughmiller   Name:   Eric M.
Loughmiller   Title:   Executive Vice President

 

STATE OF INDIANA

     )            :       ss.:

COUNTY OF HAMILTON

     )      

On this 19 day of May, 2011, before me personally appeared Eric M. Loughmiller,
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the entity upon behalf of which the person acted executed the
instrument.

 

/s/ Marilyn A. Pierce Notary Public   My commission expires: 10/29/17

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

AUTOMOTIVE FINANCE CONSUMER DIVISION, LLC By:   /s/ Eric M. Loughmiller   Name:
  Eric M. Loughmiller   Title:   Executive Vice President

 

STATE OF INDIANA

     )            :       ss.:

COUNTY OF HAMILTON

     )      

On this 19 day of May, 2011, before me personally appeared Eric M. Loughmiller,
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the entity upon behalf of which the person acted executed the
instrument.

 

/s/ Marilyn A. Pierce Notary Public   My commission expires: 10/29/17

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

INSURANCE AUTO AUCTIONS, INC. By:   /s/ Eric M. Loughmiller   Name:   Eric M.
Loughmiller   Title:   Authorized Signatory Officer

 

STATE OF INDIANA

     )            :       ss.:

COUNTY OF HAMILTON

     )      

On this 19 day of May, 2011, before me personally appeared Eric M. Loughmiller,
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the entity upon behalf of which the person acted executed the
instrument.

 

/s/ Marilyn A. Pierce Notary Public My commission expires: 10/29/17

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT   



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,
as Administrative Agent By:   /s/ Randall K. Stephens   Name:   Randall K
Stephens   Title:   Vice President

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT   